859 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James Earl RAY, Plaintiff-Appellant,v.U.S. DEPARTMENT OF JUSTICE, Defendant-Appellee.
No. 88-5299.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1988.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and RICHARD B. McQUADE, District Judge.*

ORDER

2
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff Ray filed this action under the Freedom of Information Act, 5 U.S.C. Sec. 552, seeking to compel the production of certain documents pertaining to Mr. Percy Foreman, plaintiff's former defense attorney.  The magistrate to whom the matter was referred recommended judgment be entered for defendant, finding that defendant's refusal to release certain unredacted documents was proper.  The district court followed this recommendation, over plaintiff's objections, and this appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


4
Upon consideration, we hold the district court's decision was not clearly erroneous.  The court's en camera inspection of the documents in question was correct under the circumstances as was the finding that the documents fell within Exemption 7(C) and (D) of the Freedom of Information Act.


5
Accordingly, we affirm for these reasons and those set forth in the district court's order of February 11, 1988.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Richard B. McQuade, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation